         Case 1:19-cr-10080-NMG Document 1653 Filed 12/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


 MOTION FOR LEAVE TO OBTAIN SEALED TRANSCRIPT OF 11/20/20 HEARING

         Defendant Gamal Abdelaziz respectfully moves this Court for leave to obtain a copy of

the transcript of the November 20, 2020 sealed ex parte hearing before Chief Magistrate Judge

Kelley. As grounds for the motion, counsel for Defendant Abdelaziz states that he was present at

the hearing, which related to an ex parte Rule 17(c) subpoena issued by Defendant Abdelaziz

and others.

 Dated: December 1, 2020                            Respectfully submitted,

                                                    /s/ Joshua C. Sharp
                                                    Brian T. Kelly (BBO No. 549566)
                                                    Joshua C. Sharp (BBO No. 681439)
                                                    Lauren M. Maynard (BBO No. 698742)
                                                    NIXON PEABODY LLP
                                                    53 State Street
                                                    Boston, MA 02109
                                                    617-345-1000
                                                    bkelly@nixonpeabody.com
                                                    jsharp@nixonpeabody.com
                                                    lmaynard@nixonpeabody.com

                                                    Robert Sheketoff (BBO No. 457340)
                                                    One McKinley Square
                                                    Boston, MA 02109
                                                    617-367-3449

                                                    Counsel for Gamal Abdelaziz
        Case 1:19-cr-10080-NMG Document 1653 Filed 12/01/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on December 1, 2020, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                              /s/ Joshua C. Sharp
                                                             Joshua C. Sharp




                                                 2
